                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                        )       CASE NO. 1:19 CR 114
                                                 )
         Plaintiff                               )       JUDGE SOLOMON OLIVER, JR.
                                                 )
    v.                                           )       ORDER ACCEPTING PLEA
                                                 )       AGREEMENT, JUDGMENT AND
HANNIBAL YARBO,                                  )       REFERRAL TO U.S. PROBATION
                                                 )       OFFICE
      Defendant                                  )


           This case is before the Court on a Report and Recommendation filed by United States

Magistrate Judge Jonathan D. Greenberg, regarding the change of plea hearing of Hannibal Yarbo,

which was referred to the Magistrate Judge with the consent of the parties.

           On April 24, 2019, the government filed a 4 count Superseding Indictment, charging

Defendant Yarbo, with Felon in Possession of Firearm and Ammunition, in violation of Title 18

U.S.C. 922(g)(1) and 924(a)(2), Possession with Intent to Distribute Controlled Substances, in

violation of Title 21 U.S.C. 841(a)(1) and (b)(1)(B), Possession with Intent to Distribute Cocaine,

in violation of Title 21 U.S.C.841(a)(1) and (b)(1)(C), and Using or Carrying a Firearm During and

in Relation to a Drug Trafficking Crime, in violation of Title 18 U.S.C. 924(c)(1)(A)(I). Defendant

was arraigned on April 29, 2019, and entered a plea of not guilty to counts 1 through 4 of the

Superseding Indictment, before Magistrate Judge Ruiz. On October 31, 2019 Magistrate Judge

Greenberg received Defendant’s plea of guilty to count 1 through 4 of the Superseding Indictment,

and issued a Report and Recommendation (“R&R”), concerning whether the plea should be accepted

and a finding of guilty entered.

           Neither party submitted objections to the Magistrate Judge’s R&R in the fourteen days after
it was issued.

         On de novo review of the record, the Magistrate Judge’s R&R is adopted. Defendant Yarbo

is found to be competent to enter a plea and to understand his constitutional rights. He is aware of

the charges and of the consequences of entering a plea. There is an adequate factual basis for the

plea. The court finds the plea was entered knowingly, intelligently, and voluntarily. The plea

agreement is approved.

         Therefore, Defendant Hannibal Yarbo is adjudged guilty to counts 1 through 4 of the

Superseding Indictment, in violation of Titles 18 U. S. C. Section 922(g)(1) and 924(a)(2), 21 U.S.C.

841(a)(1) and (b)(1)(B), 21 U.S.C.841(a)(1) and (b)(1)(C), and 18 U.S.C. 924(c)(1)(A)(I). This

matter was referred to the U. S. Probation Department for the completion of a presentence

investigation and report. Sentencing will be on February 4, 2020, at 11:00 a.m. in Courtroom

17A, Carl B. Stokes United States Court House, 801 West Superior Avenue, Cleveland, Ohio.

         IT IS SO ORDERED.

                                                   /s/SOLOMON OLIVER, JR.
                                                   UNITED STATES DISTRICT JUDGE
November 20, 2019
